COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

                                                    '

                                                    '               No. 08-17-00005-CV
  IN RE: RAFAEL QUINONES AND
  YVONNE QUINONES,                                  '         AN ORIGINAL PROCEEDING

                                  Relators.         '                 IN MANDAMUS
                                                    '


                                          JUDGMENT

        The court has considered this cause on the Relators’ petition for writ of mandamus against

the Honorable Annabell Perez, Judge of the 41st District Court of El Paso, Texas, and conditionally

grants relief, in accordance with the opinion of this court. The writ will issue only if the trial court

fails to comply with this opinion.

        All costs herein having been paid, no further order is made with respect thereto.

        IT IS SO ORDERED THIS 31ST DAY OF JULY, 2017.



                                        ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.